Citation Nr: 1629380	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from
December 2010 and October 2011 rating decisions by the Hartford Regional Office
(RO) of the Department of Veterans Affairs (VA) in Newington, Connecticut.

The Veteran's claims were remanded for additional development by the Board in April 2015.  The matter again is before the Board.

In addition, a July 2015 rating decision granted entitlement to service connection for traumatic brain injury (TBI) (claimed as head condition) and assigned a noncompensable rating, effective August 27, 2010.  In October 2015, the Veteran filed a VA Form 21-0958 "Notice of Disagreement" and specifically requested a 10 percent rating for his service-connected TBI from August 27, 2010.  In November 2015, the RO sent the Veteran a letter acknowledging his notice of disagreement with respect to the foregoing issue.  In addition, the issue is listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to this disability claim, Manlincon is not applicable in this case.

In November 2015, the Veteran's representative submitted a request for a complete copy of the claims file. Such was provided to him in April 2016.  In May 2016, the Board granted a 60 day extension, to allow the representative time to review the material and submit additional evidence.  No such evidence was received. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  In addition, a paper temp file was reviewed.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a thoracolumbar spine disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a cervical spine disability that is etiologically related to a disease, injury, or event in service.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disability was not incurred in and is not otherwise related to military service, and may not be presumed to be related to such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A cervical spine disability was not incurred in and is not otherwise related to military service, and may not be presumed to be related to such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in September 2010 and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not reported additional evidence that could be obtained to support his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  Pursuant to the directives of the April 2015 Board remand, the Veteran was afforded a VA examination in June 2015 for his neck and back claims.  The examiner considered the Veteran's contentions and the evidence of record, but concluded that his current neck and back arthritis were unrelated to his military service, to include the incident wherein the Veteran had a 56 pound shell dropped on his back and neck.  The decision was based on review of the claims file, interview of the Veteran, physical examination, and review of diagnostic testing.  The report provided a thorough rationale for the opinions provided.  Based on the foregoing, the Board finds the June 2015 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the TDIU claim, the RO provided the Veteran multiple appropriate VA examinations for his service-connected disabilities that provided discussion of the effect of the disability on his occupational functioning.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See id.

Based on the June 2015 VA examination and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, however, there is no presumed service connection because the evidence does not show that arthritis of the neck or back manifested within one year of discharge.  Indeed, arthritis of the cervical and thoracolumbar spine was not diagnosed until multiple decades after separation from service.  As such, service connection for cervical or thoracolumbar spine arthritis is not warranted on a presumptive basis.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he injured his neck and back in service when a 56 pound shell was accidently dropped onto his back and right side of the neck.  He sought immediate treatment with the corpsman on the ship and after being stitched up returned to duty.

The Veteran's service treatment records do not document the incident detailed above.  That said, given the Veteran's competency to describe the incident and the January 2012 statement from his former shipmate, the Board will presume the incident occurred.  The service treatment records otherwise include a January 1969 report from the Veteran that he had gotten in a fight and been kicked in the back and lower region of the abdomen.  He felt sore all over.  On examination, there was a slight abrasion about the lumbar region and the Veteran experienced pain on palpation between the L5 and S1, in the right aspect.  The impression was mild contusion.  July 1969, June 1970, and March 1971 Reports of Medical Examination included normal spine examinations.  

After service, a June 2003 VA treatment record indicated that the Veteran had no medical problems, other than two days previously when he had slipped on the stairs and injured his chest with continuing pain in the right rib cage.  On examination, there was normal range of motion of the neck.  A May 2009 VA treatment record noted complaints of neck pain that radiated to the left shoulder since 1970 in service.  The Veteran had some relief with Tylenol and home remedies.  No diagnosis was made at that time or medical opinion as to the etiology of the neck pain.

In support of his claims, the Veteran submitted a January 2012 statement from a former shipmate.  The statement indicated that during a heavy firing day the lift for live shells got stuck and shells had to be passed by hand.  The Veteran was instructed to aid the captain, but a short time later the Veteran became injured when a projectile fell and hit him on the head.  The Veteran's wounds were stitched up and he returned to his station.

In February 2012, the Veteran had a hearing at the RO.  He testified that one of his jobs was to stow away 56 pound projectile ammunition.  On one occasion he was handing these projectiles up to fellow crewmen, when one fell from a height of about 8 feet and struck the Veteran's back, head, shoulder, and neck.  The Veteran stated that he went to sick bay and was stitched up.  He also reported another incident in which his chief instructed him to hit a rifle barrel.  The barrel was hot and the Veteran felt it was ready "to blow" but the chief disagreed.  The Veteran began hitting it and it eventually went off.  He stated that when it did, he flew forward and hit his head on something.  In addition, the Veteran reported current neck pain and stiffness that radiated down the shoulder

In June 2015, the Veteran was afforded a VA examination for his neck and back claims.  The examiner noted a diagnosis of degenerative arthritis of the cervical and thoracolumbar spine.  The Veteran reported that his in-service injury was the result of being struck by a falling 56 pound projectile during off shore forward gun mount operations.  He claimed to have received treatment from the ship's corpsman for the pain and claimed continuing pain in the area of the strike both during service and after separation from service.  He denied additional trauma to the head and neck regions.  Currently, he experienced chronic pain in the upper back that affected motion and comfort.  The examiner noted that the Veteran had degenerative arthritis of the cervical and thoracolumbar spine, which was associated with the natural progression of aging.  There was no evidence to suggest old or healed fractures that the Veteran could have sustained decades ago when the claimed condition occurred.  Moreover, there was no evidence that the diagnoses of degenerative arthritis of the cervical and thoracolumbar spine were more proximate to either the injury or to his separation from service.  There was no other evidence to suggest that the current conditions were due to or the result of his military service.  As such, it was less likely as not that the Veteran's neck and back conditions were due to or the result of the injury claimed to have occurred during the Veteran's military service.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a neck or back disability that was incurred in or is otherwise related to military service. 

In reaching that determination, the Board finds the June 2015 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's neck and back problems were the result of the in-service incident wherein a 56 pound shell was dropped onto his neck and back.  The examiner's opinion was primarily based on the absence of any evidence of old or healed fractures in the cervical or thoracolumbar spine and that the arthritis of the neck and back was consistent with the normal aging process.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Board also has considered the reports of the Veteran that his neck and back problems are the result of the in-service incident wherein a 56 pound shell dropped 8 feet and struck him in the back and right side of the neck.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as neck and back pain, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of cervical and thoracolumbar arthritis of the spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board finds any such attempted assertion by the Veteran as to etiology particularly problematic in light of his reports during the February 2012 RO hearing that following the incident he had sought medical treatment in Taiwan, which resolved his symptoms.  Moreover, multiple subsequent in-service examinations did not indicate there were any abnormalities with respect to the neck or back.  Thus, there is not a continuity of symptomatology on which to base the Veteran's lay contentions.  Cf. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In conclusion, the most probative evidence of record indicates that the Veteran's current neck and back disabilities were not incurred as a result of injury in service and are not otherwise shown to be related to his military service.  As discussed, the Board finds the June 2015 VA examination report of significantly greater probative value than the Veteran's lay statements.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Board notes that the Veteran's service-connected disabilities include right strabismus with relative right amblyopia and conjunctival scarring, rated as 10 percent disabling; posttraumatic stress disorder (PTSD), rated as 10 percent disabling; scar, left thigh, rated as noncompensably disabling; and TBI, rated as noncompensably disabling.  The Veteran's combined disability rating is 20 percent.  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the claims file, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.  

A May 2011 depression screening included the Veteran's report that it was somewhat difficult to do his work due to mental health issues.

The Veteran was afforded a VA mental health examination in June 2011.  He described a sporadic employment history, with several years working as a bank teller and loading trucks before he was trained to be a routing dispatcher and dock work supervisor.  He had not worked in approximately 2 years, but the Veteran did not endorse deficits in occupational functioning related to his mental health issues.  The examiner indicated that the Veteran's mental health symptoms were likely to have a mild impact on his ability to initiate and maintain steady employment.  

In February 2012, the Veteran had a hearing before an RO representative.  The Veteran indicated that he had trouble maintaining employment due to the poor economy and confrontations at work.  He reported that the primary symptom associated with his service-connected disabilities was irritability.

An August 2012 VA treatment record indicated that the Veteran enjoyed shoveling snow in the winters and lawn care work in the summers, although it is unclear whether these activities were occupational or recreational in nature.  

The Veteran was afforded a February 2013 VA mental health examination.  The examiner described the Veteran's PTSD as consistent with occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He had several good friends and was a Commander of Chapter 11 DAV for the last 3 years and reported significant enjoyment in working with other veterans and organizing community events.  The Veteran reported continued difficulty in maintaining steady work in construction related to the economy and did not report any work issues due to mental health symptoms.  The Veteran discussed a history of jobs that ended because the companies went out of business or the money for the projects fell through.  He had last worked for 30 days in construction in November 2012.  The Veteran denied employment issues in that job and stated that it was likely that he would be hired for work on the Tappen Zee Bridge when the contract started in April 2013.  He had a strong desire to work and his only employment-related mental health issue was mild irritability on the job site when people did not do what they were supposed to do.  In between construction jobs, he worked small landscaping jobs for cash.  On a related note, the Veteran volunteered as Commander of DAV and had been running meetings and assisting in organizing 25 to 30 events per year to benefit veterans and the community.  The Veteran's mental health symptoms included anxiety and chronic sleep impairment.  The examiner opined that the Veteran was not unemployable due to his mental health condition and the mental health condition did not render him unable to secure and maintain substantial gainful employment in either physical or sedentary jobs.  The Veteran did have an unsteady work history, but this had been due to a poor economy and jobs falling through.  The Veteran was hopeful for a new job soon and had no mental health related issues at his previous job.  He also volunteered with DAV and was performing the duties of that job without issue.  

A March 2013 VA eye examination report documented that the Veteran described mild drifting of the right eye and a change in visual acuity over the past 6 years.  There was no astigmatism, visual field defect, or double vision.  The examiner indicated that the service-connected strabismus would likely have a mild impact on occupational functioning due to slightly decreased visual acuity.  

The Veteran was afforded a VA mental health examination in May 2014.  The examiner described the Veteran's PTSD as consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was not working and his last job working on a bridge had ended four years previously due to economic conditions.  Prior to that he had worked in trucking for most of his career.  The Veteran did not believe that his mental health would have a significant effect on employment if he chose to return to work.  His current symptoms were occasional difficulty being in a crowd, hypervigilance, and difficulty "letting go of a grudge."  In addition, there was anxiety that caused him to be "hyperactive" and to get "loud and ramble" in certain social situations.  The examiner indicated that the Veteran reported PTSD symptoms that caused mild impairment in his social and occupational functioning.  

In May 2015, the Veteran underwent a VA examination for his TBI.  He had anxiety at times in the past and was irritable in the past more than currently in stressful financial situation.  The Veteran denied any headaches, dizziness, or memory troubles.  Judgment was normal, social interaction was appropriate, he was fully oriented, and had normal motor activity and visual spatial orientation.  The sole symptom described was intermittent anxiety, which the examiner attributed to the Veteran's service-connected PTSD rather than the TBI.  The examiner indicated that the Veteran's residual conditions attributable to TDI did not impact his ability to work.  

As the Veteran has not reported, and there is no medical evidence to suggest, that his service-connected left thigh scar affects his ability to obtain and sustain substantially gainful employment, the Board will limit consideration to his service-connected PTSD, eye, and TBI disabilities. The medical evidence indicates that symptoms associated with these disabilities, at most, have a mild effect on occupational functioning.  The lay evidence includes only the Veteran's statement that irritability has some effect on his employment status.  That said, the Veteran repeatedly has stated during VA mental health examinations that he does not believe that his mental health symptoms have a significant effect on his employability.  There is no other lay or medical evidence suggesting that any service-connected disabilities (or symptoms thereof) would have more than a minor effect on the Veteran's ability to work.  This evidence is inconsistent with the criteria necessary for a grant of entitlement to TDIU.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 20 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to TDIU is denied.

	



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


